Case 0:18-cv-62593-DPG Document 129 Entered on FLSD Docket 04/16/2019 Page 1 of 4
                Case: 19-10840 Date Filed: 04/16/2019 Page: 1 of 1
                                                                                                           AP
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                  Apr 16, 2019
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303                                               MIAMI

  David J. Smith                                                                      For rules and forms visit
  Clerk of Court                                                                      www.ca11.uscourts.gov


                                            April 16, 2019

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 19-10840-AA
   Case Style: Federal Trade Commission v. Steven Dorfman
   District Court Docket No: 0:18-cv-62593-DPG

   The enclosed copy of this Court's Order of Dismissal is issued as the mandate of this court. See
   11th Cir. R. 41-4. Counsel and pro se parties are advised that pursuant to 11th Cir. R. 27-2, "a
   motion to reconsider, vacate, or modify an order must be filed within 21 days of the entry of
   such order. No additional time shall be allowed for mailing."

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: T. L. Searcy/aw, AA
   Phone #: (404) 335-6180

   Enclosure(s)

                                                                 DIS-4 Multi-purpose dismissal letter
Case 0:18-cv-62593-DPG Document 129 Entered on FLSD Docket 04/16/2019 Page 2 of 4
                Case: 19-10840 Date Filed: 04/16/2019 Page: 1 of 3


                         IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                        No. 19-10840-AA
                                    ________________________

  FEDERAL TRADE COMMISSION,

                                                                                  Plaintiff-Appellant,

                                                 versus

  SIMPLE HEALTH PLANS, LLC,
  a Florida Limited Liability Company, et al,

                                                                                          Defendants,

  STEVEN J. DORFMAN,
  individually and as an officer, member, or manager of Simple Health Plans LLC,
  Health Benefits One LLC, Health Center Management LLC, Innovative Customer
  Care LLC, Simple Insurance Leads LLC, and Senior Benefits One LLC,

                                                                                Defendant-Appellant.
                                    ________________________

                             Appeal from the United States District Court
                                 for the Southern District of Florida
                                   ________________________

  Before: WILLIAM PRYOR, ROSENBAUM, and JILL PRYOR, Circuit Judges.

  BY THE COURT:

         After reviewing the responses to this Court’s jurisdictional question, we DISMISS this

  appeal for lack of jurisdiction. All pending motions are DENIED as MOOT.

         We lack jurisdiction to review the district court’s order granting a temporary restraining

  order (“TRO”) and the order denying the motion to strike the TRO because the orders are not final

  or appealable under a statute or jurisprudential exception. See 28 U.S.C. §§ 1291, 1292; CSX

  Transp., Inc. v. City of Garden City, 235 F.3d 1325, 1327 (11th Cir. 2000). First, the district court
Case 0:18-cv-62593-DPG Document 129 Entered on FLSD Docket 04/16/2019 Page 3 of 4
                Case: 19-10840 Date Filed: 04/16/2019 Page: 2 of 3


  did not enter a final order because it did not end the case on the merits. See CSX Transp., Inc., 235

  F.3d at 1327 (noting that a final order ends the case on the merits and leaves nothing for the court

  to do but execute the judgment). Second, the district court did not grant or refuse to dissolve an

  injunction that is appealable under § 1292(a)(1). See 28 U.S.C. § 1292(a)(1); McDougald v.

  Jenson, 786 F.2d 1465, 1472 (11th Cir. 1986) (stating that TROs generally are not appealable).

         Although the district court’s labels are not dispositive, the relevant factors do not weigh in

  favor of construing the relief as a preliminary injunction. See McDougald, 786 F.2d at 1472

  (stating that, in examining whether an order granted a TRO or preliminary injunction, “courts

  typically look to such factors as the duration of the order, whether it was issued after notice and a

  hearing, and the showing made to obtain the order”); AT&T Broadband v. Tech Commc’ns, Inc.,

  381 F.3d 1309, 1314 (11th Cir. 2004) (holding that a TRO is immediately appealable under

  § 1292(a)(1) as a preliminary injunction, “when three conditions are satisfied: (1) the duration of

  the relief sought or granted exceeds that allowed by a TRO ([formerly] ten days), (2) the notice

  and hearing sought or afforded suggest that the relief sought was a preliminary injunction, and

  (3) the requested relief seeks to change the status quo”). The relevant factors show that the court

  issued only a TRO, not a preliminary injunction, because the court granted temporary relief

  without notice and a hearing, maintained the status quo, granted only temporary extensions of the

  TRO based on good cause or consent, and intended the TRO to last only until the appropriateness

  of a preliminary injunction could be decided.        See AT&T Broadband, 381 F.3d at 1314;

  McDougald, 786 F.2d at 1472.

         To the extent Dorfman tried to withdraw his consent to further extensions, this fact may

  relate to the duration of the relief granted and weigh in favor of construing the TRO as an

  injunction. See AT&T Broadband, 381 F.3d at 1314; McDougald, 786 F.2d at 1472; see also Fed.



                                                   2
Case 0:18-cv-62593-DPG Document 129 Entered on FLSD Docket 04/16/2019 Page 4 of 4
                Case: 19-10840 Date Filed: 04/16/2019 Page: 3 of 3


  R. Civ. P. 65(b)(2) (providing that a TRO expires at the time the court sets, but no more than 14

  days after entry, “unless before that time the court, for good cause, extends it for a like period or

  the adverse party consents to a longer extension”). But the duration factor does not outweigh the

  other circumstances in this case that heavily weigh in favor of construing the temporary relief as

  only a TRO, rather than an immediately appealable preliminary injunction. See AT&T Broadband,

  381 F.3d at 1314; McDougald, 786 F.2d at 1472. Finally, this case does not satisfy the irreparable

  harm exception to TRO non-appealability because here the TRO only preserves the status quo until

  the court decides whether to issue a preliminary injunction, Dorfman consented to a preliminary

  injunction hearing in April, and the district court offered to hold the hearing earlier if Dorfman

  requested it. See Ingram v. Ault, 50 F.3d 898, 899-900 (11th Cir. 1995) (holding that the

  requirements of irreparable harm and a need for immediate appeal were met when the district court

  denied a motion for a TRO to enjoin an execution and the appellant faced execution in less than

  24 hours); see also Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225 (11th Cir. 2005)

  (reviewing the denial of a TRO requiring defendants to reestablish treatment to keep a patient

  alive).

            The Clerk of Court is directed to treat any motion for reconsideration of this order as a

  non-emergency matter.




                                                    3
